Name: 2001/926/EC: Council Decision of 17 December 2001 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006
 Type: Decision
 Subject Matter: Africa;  fisheries;  international affairs
 Date Published: 2001-12-22

 Avis juridique important|32001D09262001/926/EC: Council Decision of 17 December 2001 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006 Official Journal L 341 , 22/12/2001 P. 0125 - 0126Council Decisionof 17 December 2001on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006(2001/926/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community and the Islamic Republic of Mauritania have held negotiations with a view to determining amendments or additions to be made to the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania(1).(2) As a result of these negotiations, a new Protocol was initialled on 31 July 2001.(3) Under that Protocol, Community fishermen have fishing opportunities in the waters under the sovereignty or jurisdiction of the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006.(4) In order to ensure uninterrupted fishing activities by Community vessels, it is essential that the new Protocol be applied as quickly as possible; for this reason, the two parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from 1 August 2001.(5) The method for allocating the fishing opportunities among the Member States should be defined,HAS DECIDED AS FOLLOWS:Article 1An Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for in the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania for the period 1 August 2001 to 31 July 2006 is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 334, 23.12.1996, p. 20.